Exhibit 10.6

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (this “Agreement”) dated as of the 11th day of
February, 2010, is made by and among TD Waterhouse RRSP Account 230832S, in
trust for Peter Alan Lacey as beneficiary, a corporation (“Lender 1”), Peter A.
Lacey, an individual (“Lender 2”“), Michael Moretti, an individual (“Lender 3”),
Tejas Securities Group, Inc 401k Plan and Trust, FBO John J. Gorman, John J.
Gorman TTEE, a trust (“Lender 4”),                         , a
                         corporation (“Lender 5”), and                         ,
a                          corporation (“Lender 6”), (Lender 1, Lender 2 Lender
3, Lender 4, Lender 5, and Lender 6 are sometimes referred to herein as the
“Lenders”).

WITNESSETH:

WHEREAS, each of the Lenders has entered into a secured lending arrangement with
Daystar Technologies, Inc. (the “Company”);

WHEREAS, as part of each such lending arrangement, the Company has issued a
convertible promissory note to each of the Lenders (all indebtedness and other
obligations of the Company to the Lenders as evidenced by each convertible
promissory note being the “Loan Obligations” and all convertible promissory
notes being, collectively, “Notes”);

WHEREAS, the Loan Obligations of each of the Lenders are secured by prior
security interests granted by the Company to each of the Lenders in certain
assets of the Company (all such assets being collectively, the “Collateral”) as
described in security agreements between the Company and each of the Lenders
(the security agreements being, collectively, “Security Agreements”); and

WHEREAS, it is contemplated that the security interests held by each of the
Lenders in the Collateral shall rank pari passu on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Lenders agree as follows:

1. Each Lender hereby acknowledges that the security interests held by each of
the Lenders pursuant to the Security Agreements rank equally and ratably without
priority over one another, regardless of the order of time in which any such
security interests or claims arise, attach or are perfected by filing,
recording, possession, control or otherwise. Each Lender and its Loan Obligation
is listed in Schedule 1 attached hereto. Each Lender has the obligation to all
other parties hereto to provide in writing any change of address or contact
information.

2. The Security Agreements and Notes include all renewals, replacements,
modifications and extensions thereof, to the extent that such renewals,
replacements and modifications do not increase the principal amount thereof.

3. The principal amount of the Notes of the Lenders listed herein, or as
amended, may not exceed $4.675 million in the aggregate (“Maximum Bridge
Amount”). All Notes must be on the same payment terms which shall be one balloon
payment on the maturity date, may not



--------------------------------------------------------------------------------

be prepaid in whole or part without the Lenders’ approval, and must have
coterminous maturity dates. All Notes and Security Agreements must be cross
defaulted and cross collateralized; and in the event a Note or Security
Agreement of any respective Lender shall not so provide, then the terms of this
Agreement shall be incorporated into such Note and Security Agreement as if they
were original a part of such documents.

4. This Agreement and all obligations hereunder, or with respect hereto, shall
continue in full force and effect so long as any of the Loan Obligations remain
outstanding.

5. Each of the Lenders shall (a) promptly notify the other Lenders of any
default under the Notes, Security Agreements or any other agreements or
documents executed in connection therewith, as applicable (a “Default”) known to
such Lender and not reasonably believed to have been previously disclosed to the
other Lenders; (b) provide the other Lenders with such information and
documentation as such other Lenders shall reasonably request in the performance
of their respective obligations hereunder, including but not limited to
information relative to the outstanding balance of principal, interest and other
sums owed to such Lender by the Company; and (c) cooperate with the other
Lenders with respect to any and all collections and/or foreclosure procedures at
any time commenced against the Company or otherwise in respect of the Collateral
securing the Loan Obligations. In the event of default, the Lenders may agree to
appoint one Lender or Lender’s designee as the Servicing Lender to act on behalf
of all of the Lenders hereunder. The Lenders agree to pay the Servicing Lender a
servicing fee not to exceed 10% of the balance of the Notes outstanding for
servicing the defaulted Loan Obligations. THE SERVICING LENDER, WHERE
APPLICABLE, SHALL NOT BE LIABLE FOR ANY ERROR OR ACT DONE BY IT IN GOOD FAITH,
OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER
(INCLUDING THE SERVICING LENDER’S NEGLIGENCE), EXCEPT FOR THE SERVICING LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. COMPANY WILL REIMBURSE SERVICING LENDER
FOR REASONABLE EXPENSES, UP TO A MAXIMUM OF $100,000, WHICH MAY BE INCURRED BY
IT IN THE PERFORMANCE OF ITS SERVICING DUTIES. COMPANY WILL SAVE SERVICING
LENDER HARMLESS AGAINST, ANY AND ALL LIABILITY, CLAIMS, OR HARM AGAINST THE
COMPANY, TD WATERHOUSE RRSP ACCOUNT 230832S, IN TRUST FOR PETER ALAN LACEY AS
BENEFICIARY, AND PETER A. LACEY, AN INDIVIDUAL. THE FOREGOING INDEMNITY SHALL
NOT TERMINATE UPON DISCHARGE OF THE LOAN OBLIGATIONS OR FORECLOSURE, OR RELEASE
OR OTHER TERMINATION OF THE SECURITY AGREEMENTS. All collections received by the
servicing Lender shall be distributed pari passu to the Lenders after payment of
the servicing fee stated above and all reasonable out of pocket expenses
incurred by the servicing Lender.

6. Any and all payments under the Notes as between all Lenders shall be paid
equally and ratably. Furthermore, no Lender may accelerate the obligations of
the Company under its Note and commence and complete the exercise of all of its
other rights and remedies thereunder (without the approval or joinder of all
Lenders). No Lender has an obligation to the other Lenders to take any steps
with regard to the enforcement or protection of other Lender’s rights to the
security for its Loan. In the event of a default by the Company under any Loan
Obligation, should any payment, distribution or security or proceeds be received
by a Lender upon or with respect to such Lender’s Loan prior to the satisfaction
in full of the default, such Lender shall immediately deliver the same equally
and ratably to all Lenders in the form received (except for endorsement or
assignment by such Lender where required), for ratable

 

- 2 -



--------------------------------------------------------------------------------

application on the Loans (whether or not then due) and, until so delivered, the
same shall be held in trust on behalf of all Lenders by such Lender as the
property of all Lenders. Notwithstanding anything herein to the contrary, the
Company may not prepay a Lender Note at any time in whole or in part, unless
(a) no default exists under the Loans, (b) such payment on the Note will be paid
equally and ratably to all Lenders hereunder, or (c) all Lenders otherwise agree
in writing to such prepayment.

7. This Agreement shall be governed by the laws of the State of New York. Unless
the context otherwise requires, all capitalized terms used herein which are
defined in the New York Uniform Commercial Code shall have the meanings stated
therein.

8. This Agreement is solely for the benefit of and shall bind the parties hereto
and their respective successors and assigns, and no other person or persons
shall have any right, benefit, priority or interest under or because of the
existence of this Agreement. In the event of the transfer or assignment of all
or any part of any of our security interests or claims described in this
Agreement, the priorities established in this Agreement shall continue in full
force and effect with respect to such assigned or transferred interests or
claims, and the assigning party agrees to advise such assignee and transferee of
such continuing priorities and obtain such assignee’s or transferee’s agreement
thereto.

9. Subject to the limitations in paragraph 3, this Agreement may be amended to
add additional Lenders up to an aggregate amount of $4.675 MM in secured
Collateral without a writing signed by all the Lenders; provided however, each
Lender will promptly receive from Company an amended Schedule 1 reflecting any
additional Lender.

10. This Agreement may not be amended to increase the aggregate amount of
secured Collateral to more than $4.675 MM or to affect any amendment other than
as found in paragraph 9 above, except in a writing signed by all the Lenders.

11. This Agreement may be executed in counterparts, which when executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement. In the event a Lender fails to execute
and deliver this Agreement or an amendment to this Agreement within ten
(10) business days of a written request therefor, then such Lender’s security
interests in Company shall automatically be subordinate to the Lenders who have
signed this Agreement, regardless of the date of execution of the Note or
Security Agreements or the filing or perfection of such non-signing Lender’s
security interests.

12. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. The provisions of this
Agreement are, and are intended, solely for the purpose of defining the relative
rights of the Lenders by and amongst themselves. Nothing contained herein is
intended to or shall impair, the obligation of the Company as among the Lenders.

13. This is a continuing agreement and will remain in full force and effect
until all but one of the Loans have been fully paid, performed and satisfied.
This Agreement will continue to be effective or will be reinstated, as the case
may be, if at any time any payment of a Loan is

 

- 3 -



--------------------------------------------------------------------------------

rescinded or must otherwise be returned by a Lender upon the insolvency,
bankruptcy, or reorganization of the Company or otherwise, all as though such
payment had not been made.

14. No defect in, invalidity of, or absence or loss of priority in, or under
this Agreement or the Notes or Security Agreements shall affect the respective
rights under this Agreement.

15. Each Lender agrees not to amend or modify its respective Note or Security
Agreements, without the prior written approval of the other if any such
amendment or modification could materially adversely affect the other’s rights
and priority to the Collateral or this Agreement.

16. Within ten (10) business days after a request therefor by any Lender (the
“Requesting Party”), the party of whom such request is made, including the
Company (the “Responding Party”) shall furnish to the Requesting Party, at the
Requesting Party’s expense, a written letter addressed to the Requesting Party
and any other party reasonably requested by the Requesting Party (including,
without limitation, any actual or prospective assignee of the Requesting Party)
which states the principal amount then outstanding on the Responding Party’s
loan(s) and the date to which interest on such loan has been paid, the amount of
any escrows, reserves or other sums held by or on behalf of the Responding Party
(whether or not disbursed) and stating whether it has given any notice of the
existence of any default under the Responding Party’s loan and that, to its
knowledge, there is no condition or event which constitutes a default or which,
after notice or lapse of time or both, would constitute a default or, if any
such condition or event exists, specifying in reasonable detail the nature and
period of existence thereof and what action the Company is taking or (to the
extent then known to the Responding Party) proposes to take with respect
thereto.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TD Waterhouse RRSP Account 230832S By:     Name:   Peter A. Lacey Title:  
Authorized Signatory Peter A. Lacey By:     Name:   Peter A. Lacey Title:  
Authorized Signatory Michael Moretti By:     Name:   Michael Moretti Title:  
Authorized Signatory Tejas Securities Group, Inc 401k Plan and Trust, FBO John
J. Gorman, John J. Gorman TTEE By:     Name:   John J. Gorman Title:   Trustee
LENDER 5 By:     Name:     Title:     LENDER 6 By:     Name:     Title:    

 

- 5 -



--------------------------------------------------------------------------------

Schedule 1. Lenders and Loan Obligations

 

Lender

  

Loan Obligation

  

Contact Information

TD Waterhouse RRSP Account 230832S    $2,000,000    Peter A. Lacey, an
individual    $675,000    Michael Moretti, an individual    $250,000   

Tejas Securities Group, Inc 401k Plan

and Trust, FBO John J. Gorman,

John J. Gorman TTEE, a trust

   $500,000   

Aggregate Loan Obligations

     

 

- 6 -